Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Tekanic on 4/2/2021.
The application has been amended as follows: 
Claim 16 is changed to: 
A hot water bottle, comprising: 
a receiving space defining a first volume for holding water and being formed at least by two blank plates that at least partially define a flexible outer wall of the hot water bottle configured to at least indirectly contact a living being, 
a latent heat storage means for at least temporarily controlling a temperature of water in the receiving space, the latent heat storage means being disposed inside the receiving space and including a second volume [[of]] for holding a phase change material having a property of absorbing energy during an endothermic phase transition when warmed by the water and releasing energy in the form of heat during an exothermic phase transition when the temperature of the water falls below a phase transition temperature of the phase change material,
a filling and emptying opening in fluid communication with the receiving space, 
a thread defined in the filling and emptying opening and configured to threadably engage a threaded closure that closes and seals the filling and emptying opening to seal water within the receiving space,

the latent heat storage means is configured such that, when a defined amount of temperature controlled water is placed in the receiving space, the phase change material completely undergoes the endothermic phase transition,
the phase change material is an inorganic material that comprises sodium acetate trihydrate,
the latent heat storage means further includes an actuating means for triggering the exothermic phase transition of the inorganic material,
the latent heat storage means includes a housing that holds 
an entire outer surface of the housing of the latent heat storage means that surrounds the phase change material is in direct contact with the water during usage, 
the latent heat storage means is configured to be irremovable from the receiving space,
the housing is formed as a flexible film composed of a polymer material, and 
a ratio of the first volume of the receiving space to the second volume 

Claim 18 line 4; “the chambers” is changed to “the plurality of fluidly connected chambers”. 
Claim 22 is changed to:
A hot water bottle, comprising: 
a receiving space defining a first volume for holding water and being formed at least by two blank plates that at least partially define a flexible outer wall of the hot water bottle configured to at least indirectly contact a living being, 
a latent heat storage means for at least temporarily controlling a temperature of water in the receiving space, the latent heat storage means being disposed inside the receiving space and including a second volume [[of]] for holding a phase change material that comprises sodium acetate trihydrate, the phase change material having a property of absorbing energy during an endothermic phase transition when warmed by the water and releasing energy in the form of heat 
a filling and emptying opening in fluid communication with the receiving space, 
a thread defined in the filling and emptying opening and configured to threadably engage a threaded closure that closes and seals the filling and emptying opening to seal water within the receiving space,
wherein:
the latent heat storage means is configured such that, when at least two-thirds of the first volume of the receiving space is filled with water that is at a temperature above the phase transition temperature of the phase change material and the phase change material is initially at a temperature of 20°C, less than all of the phase change material undergoes endothermic phase transition,
the latent heat storage means has a housing that holds 
an entire outer surface of the housing of the latent heat storage means that surrounds the phase change material is in direct contact with the water during usage, 
the latent heat storage means is configured to be irremovable from the receiving space,
the housing is formed as a flexible film composed of a polymer material, and 
a ratio of the first volume of the receiving space to the second volume 

Claim 24 line 4; “the chambers” is changed to “the plurality of fluidly connected chambers”. 
Claim 35 lines 21-23; “wherein: a ratio of the first volume of the receiving space to the second volume of the phase change material is between 2:1 and 7:1,” is changed to “wherein: the latent heat storage means is configured to be irremovable from the receiving space, a ratio of the 
Claim 38: “wherein: a ratio of the first volume of the receiving space to the second volume of the phase change material is between 2:1 and 7:1,” is changed to “wherein: the latent heat storage means is configured to be irremovable from the receiving space, a ratio of the first volume of the receiving space to the second volume of the phase change material is between 2:1 and 7:1,”
Claim 42 line 4; “the chambers” is changed to “the plurality of fluidly connected chambers”. 
Claim 42 lines 7-9; “the ratio of the first volume to the second volume is between 2.5:1 and 5:1; and the latent heat storage means is configured to be irremovable from the receiving space.” is changed to “and the ratio of the first volume to the second volume is between 2.5:1 and 5:1.” 
Claim 44 line 4; “the chambers” is changed to “the plurality of fluidly connected chambers”. 
Claim 44 lines 7-9; “the ratio of the first volume to the second volume is between 2.5:1 and 5:1; and the latent heat storage means is configured to be irremovable from the receiving space.” is changed to “and the ratio of the first volume to the second volume is between 2.5:1 and 5:1.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 16, 18-19, 21-22, 24-28, 31-32, 35, and 37-44, the Brown (U.S. Patent No. 5,603,729), Segalowicz (U.S. Patent No. 4,169,493), Der Ovanesian (U.S. Patent No. 6,083,256), Kapralis (U.S. Patent . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794